Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims 1-17 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant's argument filed on 04/29/2021, Claims has been found allowable because the prior art of record, does not teach, suggest or disclose “a surrounding environment recognizer configured to repeatedly acquire a result of detection by the surroundings sensor and recognize, as surroundings information, at least shapes of roadside objects or travel histories of second vehicles that are vehicles other than the first vehicle, located around the first vehicle in a travel direction of the first vehicle; a sequence-of-point estimator configured to repeatedly estimate, using the surroundings information recognized by the surrounding environment recognizer, a reference line connecting a sequence of points that represent the road shape of the travel route in the travel direction of the first vehicle; and a first lane boundary setter configured to repeatedly set a first lane boundary that is a boundary of a lane of the first vehicle, located at a first distance from the reference line, previously estimated by the sequence of point estimator to a respective one of the left and the right of the first vehicle in a vehicle-widthwise direction of the first vehicle” in combination with the rest of the limitations of the claim. The prior art of the record does not disclose each and every aspect of the above claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/Primary Examiner, Art Unit 2648